Opinion
per Curiam,
This is an appeal from the decree refusing a motion for a preliminary injunction. This Court said in Murray v. Hill, 359 Pa. 540, 541, 59 A. 2d 877, that: “ Our uniform rule is that, on an appeal from a decree which refuses, grants or continues a preliminary injunction, we will look only to see if there were any apparently *619reasonable grounds for tbe action of the court below, and we will not further consider the merits of the case or pass upon the reasons for or against such action, unless it is plain that no such grounds existed or that the rules of law relied on are palpably wrong or clearly inapplicable.’ ” (Citing cases.)
In this case there are apparently reasonable grounds for the action of the court below and for this reason the decree is affirmed.
Costs to be paid by the appellants.